DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US 2020/0324706.
Regarding claim 1, Cho discloses a vehicular luggage tray apparatus comprising: a main tray (100) configured to be rotated with respect to a trim (10) in an internal space in a vehicle, the main tray being configured to be received in a reception space (11) in the trim and to be opened therefrom, wherein, when the main tray is released from a locked state when the main tray is received in the reception space, the main tray is automatically rotated and opened to a predetermined opening angle by elastic force of a rotating hinge portion (Fig. 1a-2c; [0056-0057]).
Regarding claim 2, Cho discloses after the main tray (100) is automatically rotated and opened by the elastic force, the main tray is further rotated to a wider opening angle by manual manipulation by a user (Fig. 1a-2c; [0056-0057]).
Regarding claim 3, Cho discloses a sub tray (200), which is opened into the reception space from an inner wall of the reception space after the main tray is opened into the reception space (Fig. 2b-2c).
Regarding claim 4, Cho discloses the main tray (100) includes: a tray cover (110) configured to open and close the reception space when the main tray is rotated; and a tray body (120), which is coupled to an inner surface of the tray cover and in which an item is loaded; wherein the tray body has a body hole (top opening) formed therein through which the item is inserted and loaded in the tray body (Fig. 1c).
Regarding claim 8, Cho discloses a locking unit at the main tray (100) to be locked to and unlocked from a luggage side trim, wherein the main tray is automatically rotated and is first opened by spring force when a locked state of the locking unit is released (Fig. 1a-2c; [0056-0057]).

Allowable Subject Matter
Claims 5-7 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose similar vehicle storage compartment structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612